DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 06/16/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 50, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Ramesh et al. [US 4,968,347], in further view of Mccall et al. [US 2013/0257572] and further in view of Roes et al. [US 2011/0250467].
Claim 1, Liang et al. discloses a magnet [10], comprising: a plurality of layers 12/16, 14/18], each layer having a microstructure of sintered particles [paragraph 0027], wherein the microstructure of at least one of the layers are characterized as having preferentially aligned magnetic orientations in a first direction [paragraph 0026; magnetic field 22 is applied to provide the desired magnetic orientation and properties to magnet 10]. 
Liang et al. as modified fails to teach that the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the magnet.
Ramesh et al. teaches creating a magnet with various materials wherein the mixture is sintered at a temperature below the melting point of the permanent magnet to thereby raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [ABS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the product of Liang et al. as modified the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the part as taught by Ramesh et al. in order to raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [Ramesh et al.; ABS].
Liang et al. in view of Ramesh et al. fails to teach that the part is characterized by physical characteristics of formation by an electrophoretic deposition process, one of the physical characteristics being at least one layer deposited corresponding to a predefined pattern.
Mccall et al. teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b] wherein at least one of the layers [302/304] has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern [figures 1 and 3b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the product of Liang et al. in view of Ramesh et al. utilizing electrophoretic deposition, a well-known process in the art, as taught by Mccall et al. since a simple substitution of one known element for another [in this case process of making], producing a predictable result, renders the claim obvious.  The combination yields a modified product of Liang et al. having physical characteristics of formation by an electrophoretic deposition process, as this is an inherent outcome of using an electrophoretic deposition process.
 Liang et al. in view of Ramesh et al. and Mccall et al. fails to teach that that one of the layers has a non-planar surface.
Roes teaches a magnet made from layers wherein one of the layers has a non-planar surface [paragraphs 00125-00126; figure 8b].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teaching of Roes to the magnet of Liang et al. in view of Ramesh et al. and Mccall et al. in order to create a shaped magnet with a directed magnetic field. MPEP 2144.04 Changes in shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Claim 2, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Mccall et al. teaches that all of the layers have a physical characteristic of being deposited by an electrophoretic deposition process[106; figures 1 and 3b; having physical characteristics of formation by an electrophoretic deposition process, as this is an inherent outcome of using an electrophoretic deposition process].  
Claim 3, Liang et al. as modified discloses the magnet as recited in claim 2, wherein Roes teaches that a profile of the magnet layer (non-planar electrode) is selected from the group consisting of: a curved profile, a conical profile, a polygon profile, and a circular profile [figure 8b].
Claim 4, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the magnet is a permanent magnet [paragraph 0026].
Claim 5, Liang et al. as modified discloses the magnet as recited in claim 1, wherein each layer individually comprises at least one material selected from the group consisting of: neodymium [paragraph 0024; layer 12], cobalt, samarium [paragraph 0024; layer 12], iron, nickel, ferrite [paragraph 0025; layer 14, DyFe], boride, and a combination thereof.
Claim 6, Liang et al. as modified discloses the magnet as recited in claim 1, wherein at least one of the layers [12/14] has a gradient [24] in composition, microstructure and/or density in at least one direction [paragraph 0028].  
Claim 7, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the plurality of layers includes a first layer [14] and a second layer [12] formed above the first layer [figure 1a], wherein the first layer and/or the second layer has a gradient in composition, microstructure and/or density in a z- direction perpendicular to an x-y plane of the first layer [paragraph 0028].
Claim 8, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the first [14] and second [12] layers comprise a different material in each respective composition [paragraphs 0024 and 0025], but fails to teach that the first and second layers comprise a same material in each respective composition.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the materials for the layers to be the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 9, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the second layer [14] has different magnetic properties than the first layer [12; paragraphs 0024 and 0025].
Claim 10, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the magnetic orientation of the layers within the magnet can be designed for a specific application [paragraph 0026], but does not specifically disclose that the particles of the second layer are characterized as having commonly aligned magnetic orientations in a second direction that is different than the first direction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the magnetic field [22] applied to the layers [12 and 14] such that the particles of the second layer of the resulting assembly have an aligned magnetic orientation in a second direction that is different than the first direction, in order to form a magnet which has a desired an application specific magnetic orientation, as taught by Ford [paragraph 0026]. 
Claim 11, Liang et al. as modified discloses the magnet as recited in claim 7, wherein the plurality of layers includes a first layer [14] and a second layer [12] formed above the first layer [figure 1a], wherein the first and second layers have a gradient [24] that includes a transition from a characteristic of the first layer selected from the group consisting of : a first composition [paragraph 0025], a first microstructure, and a first density of the first layer to a characteristic of the second layer selected from the group consisting of: a second composition [paragraph 0024] that is different than the first composition, a second microstructure that is different than the first microstructure, and a second density that is different than the first density.  
Claim 12, Liang et al. discloses the magnet as recited in claim 1, wherein the plurality of layers has a gradient [24] in composition [paragraphs 0024 and 0025], microstructure and/or density in a z-direction perpendicular to an x-y plane of a first layer [paragraph 0026, the gradient can be set using magnetic field 22 as desired].
Claim 13, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Liang et al. further discloses that the coercivity of the part can be controlled by changing the thickness or concentration of the HRE layers [paragraph 0032-0035], but does not specially disclose that the part has a coercivity greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the part coercivity to be greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius by changing the thickness or concentration of the HRE layers as taught by Laing et al. [paragraph 0032-0035] in order to customize the parts coercivity value for a suitable application of the magnet.
Claim 50, Liang et al. as modified discloses the magnet as recited in claim 1, wherein the microstructure has a physical characteristic [paragraph 0026; i.e. the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 as shown in Fig. 1b. Note, this interpretation is consistent with Applicant Spec paragraph 0073, wherein physical characteristics include a particular deposition pattern (2D or 3D)] that substantially matches a microstructure of the particles before sintering [paragraphs 0027-0029, as shown in figure 1A before sintering and 1C after sintering, the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 are still same, even though the HRE elements of layers 18 diffuse into magnet sub-layers 16].
Claim 58, Liang et al. as modified discloses the magnet as recited in claim 1, with the exception of wherein one of the physical characteristics of being deposited by electrophoretic deposition is a second layer [12] deposited onto the at least IL-13169/LLNLP192-7 -one layer [14], the second layer being arranged in a second predefined pattern, wherein the predefined pattern is complementary to the second predefined pattern.
Mccall further teaches that one of the physical characteristics of formation by the electrophoretic deposition process is a second layer [304] deposited onto the at least one layer [302; figure 3C], the second layer [304, Figure 3B] being arranged in a second predefined pattern [Figure 3B], wherein the predefined pattern [Figure 3A] is complementary to the second predefined pattern [Figure 3B].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the layer(s) of Liang et al. as modified using electrophoretic deposition to have a pattern wherein the predefined pattern is complementary to the second predefined pattern as taught by Mccall et al. in order to adjust the magnetic properties of the magnet.
Claim 59, Liang et al. as modified discloses the magnet as recited in claim 58, wherein Mccall further teaches that the predefined pattern does not overlay the second predefined pattern [figures 3A-3C]. 

Claims 14-19 and 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Mccall et al. [US 2013/0257572].
 Claim 14, Liang et al. discloses a product, comprising: a part [magnet 10] having a plurality of layers [12/14] of sintered magnetic anisotropic particles [paragraphs 0026 and 0027], each layer having a microstructure of the sintered particles [paragraph 0027], wherein the microstructure has physical characteristics [paragraph 0026; i.e. the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 as shown in Fig. 1b. Note, this interpretation is consistent with Applicant Spec paragraph 0073, wherein physical characteristics include a particular deposition pattern (2D or 3D)] that substantially matches a microstructure of the particles before sintering [paragraphs 0027-0029, as shown in figure 1A before sintering and 1C after sintering, the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 are still same, even though the HRE elements of layers 18 diffuse into magnet sub-layers 16]; wherein the microstructure is characterized by the sintered particles having preferentially aligned magnetic orientations in a first direction [paragraph 0026; magnetic field 22 is applied to provide the desired magnetic orientation and properties to magnet 10]. 
Liang et al. fails to teach that the part is characterized by physical characteristics of formation by an electrophoretic deposition process, one of the physical characteristics being at least one layer deposited corresponding to a predefined pattern.
Mccall et al. teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b] wherein at least one of the layers has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern [figures 1 and 3b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the product of Liang utilizing electrophoretic deposition, a well-known process in the art, as taught by Mccall et al. since a simple substitution of one known element for another [in this case process of making], producing a predictable result, renders the claim obvious.  The combination yields a modified product of Liang et al. having physical characteristics of formation by an electrophoretic deposition process, as this is an inherent outcome of using an electrophoretic deposition process.
Claim 15, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. further discloses that the part [10] has a gradient [24] of composition [layer, microstructure and/or density in a thickness direction of the layers [paragraphs 0024-0025].
Claim 16, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. further discloses that the part is a permanent magnet [paragraph 0026].	
Claim 17, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. further discloses that each layer individually comprises at least one material selected from the group consisting of: neodymium [paragraph 0024; layer 12], cobalt, samarium [paragraph 0024; layer 12], iron, nickel, ferrite [paragraph 0025; layer 14, DyFe], boride, and a combination thereof.
Claim 18, Liang et al. discloses the product as recited in claim 14, wherein Liang et al. further discloses that the part has a thickness in a range of greater than about 5 nanometers and less than about 1 centimeter [paragraph 0035 lists a 6mm magnet thickness as an example].
Claim 19, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. further discloses the coercivity of the part can be controlled by changing the thickness or concentration of the HRE layers [paragraph 0032-0035], but does not specially disclose that the part has a coercivity greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the part coercivity to be greater than about 10 kilo Oersteds at temperatures of at least 300 degrees Celsius by changing the thickness or concentration of the HRE layers as taught by Laing et al. [paragraph 0032-0035] in order to customize the parts coercivity value for a suitable application of the magnet
Claim 52, Liang et al. as modified discloses the product as recited in claim 14, wherein Mccall further teaches that one of the physical characteristics of formation by the electrophoretic deposition process is particles in at least one layer being arranged in the predefined pattern [figures 3A -3C, the layer 302 is made of a pattern of particles 308 and 310].  
Claim 53, Liang et al. as modified discloses the product as recited in claim 14, wherein Mccall further teaches that one of the physical characteristics of formation by the electrophoretic deposition process is a second layer [304] deposited onto the at least one layer [302; figure 3C], the second layer [304, Figure 3B] being arranged in a second predefined pattern [Figure 3B], wherein the predefined pattern [Figure 3A] is complementary to the second predefined pattern [Figure 3B].  
Claim 54, Liang et al. as modified discloses the product as recited in claim 53, wherein Mccall further teaches that the predefined pattern does not overlay the second predefined pattern [figures 3A-3C].  
Claim 55, Liang et al. as modified discloses the product as recited in claim 53, wherein Mccall further teaches that gaps are present between the complementary predefined pattern, gaps being defined as an area having substantially no material present [figures 3A-3C].  
Claim 56, Liang et al. as modified discloses the product as recited in claim 53, with the exception of the second predefined pattern is a reverse pattern of the predefined pattern. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the patterns of the layers to achieve desired magnet properties since it was known in the art that this changes the resulting properties of the magnet (i.e. magnetic field orientation, strength).
Claim 57, Liang et al. as modified discloses the magnet as recited in claim 1, wherein Mccall further teaches the one of the physical characteristics of being deposited by electrophoretic deposition is the particles in at least one layer [302/304] being arranged in a predefined pattern [figures 3A-3C].   
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. [US 2017/0372822] in view of Mccall et al. [US 2013/0257572] as applied to claim 14 above, and further in view of Ramesh et al. [US 4,968,347].
Claim 51, Liang et al. as modified discloses the product as recited in claim 14, wherein Liang et al. further discloses that the microstructure has a physical characteristic [paragraph 0026; i.e. the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 as shown in Fig. 1b. Note, this interpretation is consistent with Applicant Spec paragraph 0073, wherein physical characteristics include a particular deposition pattern (2D or 3D)].
Liang et al. as modified fails to teach that the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the part. 
Ramesh et al. teaches creating a magnet with various materials wherein the mixture is sintered at a temperature below the melting point of the permanent magnet to thereby raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [ABS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the product of Liang et al. as modified the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the part as taught by Ramesh et al. in order to raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [Ramesh et al.; ABS].

Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-19 and 50-59 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under a new application f the prior art of record Liang et al. [US 2017/0372822], Ramesh et al. [US 4,968,347], Mccall et al. [US 2013/0257572] and Roes et al. [US 2011/0250467].
Claim 1, Applicant contends that Liang et al. fails to teach that the microstructure has a physical characteristic of being sintered at a temperature that remains below the melting point of the magnet.
In response, Ramesh et al. has been applied to teache creating a magnet with various materials wherein the mixture is sintered at a temperature below the melting point of the permanent magnet to thereby raise the intrinsic coercivity of the permanent magnet alloy without substantially lowering the high energy of the permanent magnet alloy [ABS].  Therefore, this feature is taught in the rejection of claim 1 above in combination with Liang et al.
Claim 1, Applicant contends that Liang et al. fails to teach that the part is characterized by physical characteristics of formation by an electrophoretic deposition process, one of the physical characteristics being at least one layer deposited corresponding to a predefined pattern.
In response Mccall et al. has been applied to teaches that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b] wherein at least one of the layers [302/304] has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern [figures 1 and 3b]. Therefore, this feature is taught in the rejection of claim 1 above in combination with Liang et al.
Claim 14, Applicant contends that there is a physical characteristics that is part of the product microstructure. 
In response, Liang et al. discloses that the microstructure has physical characteristics [paragraph 0026; i.e. the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 as shown in Fig. 1b. Note, this interpretation is consistent with Applicant Spec paragraph 0073, wherein physical characteristics include a particular deposition pattern (2D or 3D)] that substantially matches a microstructure of the particles before sintering [paragraphs 0027-0029, as shown in figure 1A before sintering and 1C after sintering, the disposition layer pattern of the HRE-containing layers 18 and each magnet sub-layer 16 are still same, even though the HRE elements of layers 18 diffuse into magnet sub-layers 16].
Claim 14, Applicant contends the prior art fails to teach that the part is characterized by physical characteristics of formation by an electrophoretic deposition process .
In response, Mccall et al. is relied upon to teach that a magnet can be made through electrophoretic deposition [106] of magnetic particles [102 and 104] by means of providing a differential charge to electrodes [302 and 304] causing the magnetic material to deposit onto one electrode [302; figures 1 and 3b] wherein at least one of the layers has a physical characteristic of being deposited by electrophoretic deposition according to a predefined three-dimensional pattern [figures 1 and 3b].  Since the creation by electrophoretic deposition process implies physical characteristics to an article during forming, it is an inherent outcome of using an electrophoretic deposition process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837